Case 1:19-mc-00072-LDH Document 1-3 Filed 01/10/19 Page 1 of 2 PagelD #: 106

Joseph J. Schwartz, Esq.

Law Office of Joseph J. Schwartz, P.C.
3118 Quentin Road

Brooklyn, New York 11234

Phone: (347) 566-4623

Fax: (347) 757-4166
joseph@jsalawpc.com

Attorneys for Claimant Israel Rothbart

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK

 

Xx
In re: Application of ISRAEL ROTHBART Misc. Action No.
for an Order to Conduct Discovery for Use
in a Foreign Legal Proceeding Pursuant ORDER
to 28 U.S.C. § 1782

X

 

THIS MATTER having been brought by application Israel Rothbart (“Claimant”), by and
through his attorneys at the Law Office of Joseph J. Schwartz, P.C., on an Application Pursuant to
28 U.S.C. § 1782 (the “Application”); and the Court having considered the papers submitted in
support thereof; and for good cause shown;

IT IS on this day of , 2019, hereby:

ORDERED that Claimant’s Application seeking discovery from Livi Kraus a/k/a Levi
Kraus a/k/a Levi Yitzchak Kraus (“Kraus”), resident of Brooklyn, New York, for use in /srael
Rothbart v. Morris Rothbart (In re: Estate of Janos Rothbart Deceased”), SUB-39329/18, High
Court of Justice, Family Division, The Principal Registry, United Kingdom (the “U.K.

Proceeding”) pursuant to 28 U.S.C. § 1782 is hereby GRANTED; it is
Case 1:19-mc-00072-LDH Document 1-3 Filed 01/10/19 Page 2 of 2 PagelD #: 107

FURTHER ORDERED that Claimant is authorized to issue the Subpoena in the form
attached as Exhibit H to the Declaration of Joseph J. Schwartz seeking deposition testimony and
the production of documents from Kraus; it is

FURTHER ORDERED that Claimant is authorized to issue further subpoenas to Kraus for
additional documents and testimony relating to the U.K. Proceeding as Claimant may deem
reasonably appropriate during the course of the U.K. Proceeding and/or subsequent related
proceedings; it is

FURTHER ORDERED that counsel for Claimant is hereby appointed to take deposition
testimony, receive documents and administer oaths related to all discovery conducted by Claimant
pursuant to this Order; it is

FURTHER ORDERED that all discovery conducted by Claimant pursuant to this Order
shall be conducted in accordance with the Federal Rules of Civil Procedure; and it is

FURTHER ORDERED that Claimant shall serve copies of this Order and any subpoenas

issued pursuant to this Order on the parties in the U.K. Proceeding.

 

Hon.
